Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  Claim 19 recites an apparatus comprising a relational database management system, which is a computer program.  Computer programs per se are considered to be non-statutory subject matter.  See MPEP 2106. It is suggested that claim 19 be amended to recite that the apparatus comprises explicit hardware elements (e.g., a processor).  Appropriate correction is required.

Claim 20 is rejected under 35 U.S.C. 101 because the claim encompasses non-statutory subject matter.  The claim recites a computer readable storage medium, which is construed to cover both transitory and non-transitory media under the broadest reasonable interpretation consistent with the 1  Transitory, propagating signals per se constitute non-statutory subject matter.2  Because the full scope of the claim encompasses non-statutory subject matter, the claim as a whole is non-statutory.  It is suggested that claim 20 be amended to recite a “non-transitory computer readable storage medium” to limit the claim scope to encompass only statutory subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6-11 and 13-18 recites a “when” clause such that a corresponding step is performed conditionally based on satisfaction of the “when” clause. However, each claim fails to indicate alternative steps to be performed when the “when” clause is not satisfied, which renders the scope of the claim indefinite. 

For purposes of examination, claims 6-11 and 13-18 will be interpreted based on the limitations that are currently recited in the claims. It is suggested that the “when” clauses be replaced with “in response to determining” clauses. Alternatively, each of the claims may be amended to recite additional “when” clauses to cover all possible variations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US Pub. 20020184253) in view of Butani (US Pub. 20190220464).
Referring to claim 1, Agarwal discloses a computer-implemented method, comprising: 
executing a relational database management system (RDBMS) in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables stored on one or more data storage devices connected to the computer system [pars. 2, 14, and 34; a relational database 
optimizing a limit query over an...function in the RDBMS, wherein the...function is provided one or more input records stored in one or more of the tables of the relational database, the limit query specifies how many output records from the analytical function to return as a result set [pars. 15, 26-31, and 34; a query specifies that the result set should only include a limited number of rows (e.g., rownum<5); when the query is executed, rows are incrementally processed such that unnecessary rows and partitions are not retrieved], and the optimizing determines how many of the input records are provided to the...function to obtain the output records specified by the limit query [pars. 40, 43, and 44; incrementally processing the rows entails retrieving a first set of rows (e.g., 2 rows), determining whether further rows must be retrieved to satisfy the query, and retrieving additional sets of rows (e.g., 2 more rows) until the query is satisfied (e.g., the number of retrieved rows is 4)].
Agarwal does not appear to explicitly disclose that the limit query is performed over an analytical function.
However, Butani discloses that the limit query is performed over an analytical function [par. 105; an analytical limit query (e.g., Query A comprising “LIMIT 100”) is received for analyzing data stored in a database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query optimization taught by Agarwal so that the query optimization is performed on analytical queries as taught by Butani. The motivation for doing so would have been to enhance query execution performance when performing analytics to enable enterprises to better understand the different activities of their business [Butani, pars. 2 and 8].
Referring to claim 2, Butani discloses wherein the limit query includes an output clause comprising a LIMIT, TOP or SAMPLE clause with an expression specifying a limit that is a number K or a percentage a% [par. 105; e.g., “LIMIT 100”].
Referring to claim 3, Agarwal discloses wherein the optimizing comprises minimizing the input records provided to the analytical function to obtain the output records specified by the limit query [pars. 40, 43, and 44; note the incremental processing of rows so that only the rows required to satisfy the query (e.g., 4 rows) are retrieved].
Referring to claim 19, see at least the rejection for claim 1. Agarwal further discloses a computer-implemented apparatus, comprising: a relational database management system (RDBMS) executing in a computer system [fig. 4; pars. 57 and 58; a computer system comprising a host computer operates in conjunction with a data storage system containing a database].
Referring to claim 20, see at least the rejection for claim 1. Agarwal further discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform the claimed method [fig. 5; par. 59; a host computer comprises a processing unit and memory for storing instructions to be executed by the processing unit].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konik et al. (US Pub. 20160171236) discloses specifying a number or percentage of rows to return.
Ahmed (US Pub. 20060026133) discloses determining a filtering factor to estimate the ratio of the number of rows input and output from a subquery.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”
        2 See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.